Case 21-10866-JDW            Doc 9     Filed 05/04/21 Entered 05/04/21 13:12:00                   Desc Main
                                      Document      Page 1 of 20

                       IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF MISSISSIPPI

IN RE:           IRONWOOD FINANCIAL, LLC                                                 CHAPTER 11
                 Debtor                                                        CASE NO. 21-10866-JDW

               EMERGENCY MOTION FOR AUTHORITY TO USE
        CASH COLLATERAL AND FOR GRANTING ADEQUATE PROTECTION

        COMES NOW Ironwood Financial, LLC (the “Debtor” or “Ironwood”) and files this its

Emergency Motion for Authority to Use Cash Collateral and for Granting Adequate Protection (the

“Motion”), and in support thereof would respectfully show as follows, to-wit:

                                                Introduction

        1.       On May 3, 2021 (the “Petition Date”), the Movant filed with this Court its Voluntary

Petition (the “Petition”) for relief under Chapter 11 of Title 11, United States Code (the “Bankruptcy

Code”). The Movant is the Debtor and Debtor-in-possession in this Chapter 11 case, and it remains

in possession of its assets and properties as debtor-in-possession pursuant to §§ 1107(a) and 1108

of the Bankruptcy Code.

                                         Jurisdiction and Venue

        2.       This Honorable Court has jurisdiction of the subject matter herein and the parties

hereto pursuant to 28 U.S.C. §§ 157 and 1334; 11 U.S.C. §§ 105, 363, 541, 1107, related statutes,

related rules and various orders of reference. This is a core proceeding.

                                                Background

        3.       Ironwood is a subsidiary of Ironwood Holdings, LLC ("Ironwood Holdings"), a

related entity to Ironwood Strategic, LLC ("Ironwood Strategic") and a national credit card and

payment processing company with principal operations located in Oxford, Mississippi1. That's the

formal description of the Debtor, but to John H. Lewis ("John") and Dewitt M. Lovelace, Jr. ("Dee"),

its owners, it's a way to make a living and provide for their families, as well as Ironwood's


        1
         Ironwood Holdings, Ironwood Financial and Ironwood Strategic may sometimes be referred to as “Ironwood”
when describing the business operation as a whole.
Case 21-10866-JDW          Doc 9     Filed 05/04/21 Entered 05/04/21 13:12:00              Desc Main
                                    Document      Page 2 of 20

twenty-four other employees who keep the family owned company a thriving enterprise in North

Mississippi and beyond.

        4.      Ironwood acts in a front-end role in the credit card payment processing industry. It

arranges payment processing contracts with merchants, sells, installs and maintains program points

of sale processing equipment at the merchants' various locations and handles customer service.

Although there are many processors, Ironwood's niche is to provide merchants with hands-on and

responsive customer service through local representatives, flexible equipment options and

straightforward pricing, all of which are fresh and innovative options in the credit card processing

industry. Specifically, the term "payment processing" refers to merchants accepting electronic forms

of payment. The majority of accepted payments are payments made using credit cards such as Visa,

MasterCard, American Express and Discover, in exchange for goods and services, rather than cash.

Other forms of "electronic payments" which have emerged over recent years include check

conversion, debit, and prepaid, as well as gift and loyalty. In addition to these forms of payment,

there are various acceptance methods which include point of sale retail, internet and mobile.

Whether a merchant has a physical location or a virtual store front, or sells a physical product or not,

merchants are able to offer their customers a wide array of payment options, other than cash, due to

the payment processing industry. Ironwood is engaged in the business of offering these various types

of payment solutions to its merchant clients.

        5.      John and Dee, who are life-long friends and Mississippians, previously worked

alongside each other as part of a national credit card merchant services company, located in Oxford,

Mississippi, exclusively servicing banks. They got back together in 2015 to form Ironwood in order

to provide merchants with a fresh, customer-centered, transparent option to process credit card sales.

More information regarding Ironwood and its remarkable journey from the casual idea of two

friends, to a vibrant economic enterprise, can be found at https://teamironwood.com/ and

https://teamironwood.com/wp-content/uploads/2021/04/Ironwood-Story-.pdf.

                                                  -2-
Case 21-10866-JDW          Doc 9     Filed 05/04/21 Entered 05/04/21 13:12:00               Desc Main
                                    Document      Page 3 of 20

        6.      The Debtor's genesis was the 2015 purchase of substantially all of the assets of

International Payment Services, LLC ("IPS"). By virtue of that acquisition, Ironwood inherited IPS'

role as an Independent Sales Organization ("ISO") which, at the time of the acquisition, involved

direct contact with merchants and ground level sales of credit card services. This included credit

card machines, and related devices, that give a business the ability to have its customers pay for retail

goods with a credit card. Like IPS before it, the business model of Ironwood is to sign merchants

to agreements, install the necessary hardware, and manage an account through close and prompt

customer support.

        7.      Removed from direct contact with the merchants is the "credit card processor," such

as an entity known as Worldpay (Worldpay’s role in this case is described in detail in a moment) in

this instance which processes an ISO's merchant customer's many credit card swipes on a daily basis.

Even further removed from the ISO in the credit card processing sales model is a bank. A credit card

processor such as Worldpay (“Worldpay”) must be "sponsored" by a bank which, in this particular

instance, is Fifth Third Bank. When an ISO conducts business with a credit card processor a

marketing agreement or similar contract is executed between the ISO and the processor. As part of

the IPS purchase, Ironwood assumed IPS’ marketing agreement with National Processing Company

(“NPC”) which was subsequently purchased by Vantiv, Inc. ("Vantiv").                 Vantiv was then

subsequently purchased by Worldpay. Fidelity National Information Services ("FIS"), a Fortune 500

company, acquired Worldpay in July 2019 for approximately $35 billion, and continues to operate

as Worldpay. Thus, with IPS' sale and assignment of the Marketing Agreement to Ironwood, the

Debtor stands in the shoes of IPS and Worldpay is the ultimate successor to NPC’s interests in the

Marketing Agreement.

        8.      Pursuant to the Marketing Agreement (the "Marketing Agreement") between

Ironwood and Worldpay, a copy of which is being filed under seal, to be marked as Exhibit "A",

Ironwood is paid by Worldpay on a monthly basis after accounting for all credit card transactions

                                                   -3-
Case 21-10866-JDW              Doc 9      Filed 05/04/21 Entered 05/04/21 13:12:00                      Desc Main
                                         Document      Page 4 of 20

and netting any costs. Every time a credit card is swiped for a purchase, there is a miniscule amount

of the total charge that is split between an ISO, the processor and participating bank. An ISO's share

of this monthly amount is called the "residual stream" or "residual." Thus, on a monthly basis,

Worldpay is obligated to pay Ironwood its residual, based on the amount of credit card processing

volume less any costs, fees and other charges allowed by the Marketing Agreement. In turn,

Ironwood relies on the residual to service its debt, pay its employees, satisfy its obligations to its

merchant clients, and to operate its business.

         9.       The Marketing Agreement assigned to Ironwood by IPS contains certain indemnity

and set-off provisions which Worldpay has claimed purportedly allows it to offset the Debtor's

residual when it unilaterally declares an amount is due from the Debtor.

         10.      This provision came into play when a class action lawsuit was filed against Ironwood,

Worldpay2 and Fifth Third Bank, as well as against IPS, its processor, First Data, and its sponsor

bank, Wells Fargo Bank, N.A. ("Wells Fargo"), shortly after John and Dee committed their life

savings to purchasing substantially all of IPS' assets via Ironwood. The class action lawsuit, Wang,

et al v. Wells Fargo Bank, N.A., et al; 1:16-cv-11223 (the “Lawsuit”), filed in the U.S. District Court

for the Northern District of Illinois (the "District Court") on December 9, 2016, alleges that

Ironwood recorded phone calls to California residents without disclosing that the calls were being




         2
            At some point after the Lawsuit was filed, Worldpay acquired Vantiv, Inc. (“Vantiv”). Vantiv is the named
defendant in the Lawsuit. The processors involved in processing transactions for Ironwood since its acquisition of IPS
have been NPS (acquired by Vantiv), Vantiv (acquired by Worldpay), and Worldpay. For purposes of the narrative set
forth herein, the processor is referred to as Worldpay.

                                                         -4-
Case 21-10866-JDW               Doc 9      Filed 05/04/21 Entered 05/04/21 13:12:00                         Desc Main
                                          Document      Page 5 of 20

recorded3, in violation of the California Invasion of Privacy Act ("CIPA")4. The majority of those

calls occurred prior to Ironwood's purchase of IPS or shortly thereafter, all without John's and Dee's

knowledge that any calls being made by Ironwood to California residents were allegedly in violation

of CIPA. When Ironwood acquired the assets of IPS, IPS represented and warranted to Ironwood,

as part of that transaction, that IPS' business was being operated in compliance with all applicable

laws, in a truly turn-key, lawful operation. Ironwood, at least initially, literally operated the business

in the same manner as IPS had operated it for many years, including the recording of the telephone

calls that are the subject of the Lawsuit. Ironwood, within one year of its acquisition of IPS,

abandoned the cold-call business model that IPS had in place at the time Ironwood acquired IPS.

In conjunction with its decision to abandon the IPS business model and to start an entirely new

business model, Ironwood closed down its call centers in Utah and Illinois, terminated over

one-hundred employees, and moved the business entirely to Oxford, Mississippi, in approximately

early 2016. Ultimately, in January 2018, John and Dee decided to restructure the business model

to a format with which they were more familiar by virtue of their prior working relationship and

experience. At the same time, John and Dee formed Ironwood Holdings and Ironwood Strategic.

Ironwood Holdings is the parent to Ironwood and Ironwood Strategic. Ironwood Strategic was

formed to carry out the new business model of Ironwood, which primarily focuses on community

         3
            The purpose of recording the phone calls was to verify that a cold caller made an actual appointment for a
sales representative to meet in person with a potential merchant client. Since cold callers were paid, in part, on a
commission that was earned when an actual physical appointment was made between an on-the-ground sales person and
a potential merchant client, IPS determined that it was necessary to record these calls to verify that its own cold callers
were making actual appointments in order to earn their commissions.
         4
             The docket in the Wang case indicates that there are approximately 23 lawyers from 6 different firms
representing the various defendants. The original Complaint in the Wang case sought to certify a class on behalf of all
individuals or entities present in California whose confidential telephonic communications were recorded by Defendants
and all individuals or enttiies present in California whose cellular telephone or cordless telephone communications were
recorded by Defendants. Following the filing of Ironwood’s Motion to Sever and Transfer, which was based on a
contractual provision contained in the merchant services agreement between Ironwood and its merchant clients setting
venue for any litigation between those parties exclusively in Lafayette County, Mississippi, an Amended Complaint was
filed which abandoned any efforts to certify a class for those who actually signed a contract with Ironwood and instead
sought certification of a class comprised of all businesses who received a telemarketing call from Ironwood on a landline
telephone or a wireless telephone in California and who did not sign a contract with Ironwood.

                                                            -5-
Case 21-10866-JDW              Doc 9      Filed 05/04/21 Entered 05/04/21 13:12:00                       Desc Main
                                         Document      Page 6 of 20

banks, universities and other strategic partnerships, all of which are sold and serviced by Ironwood

Strategic, under the umbrella of Ironwood Holdings. Ironwood Strategic approached Worldpay (then

Vantiv) about a separate processing agreement to place the "new" Ironwood Strategic business with

Worldpay. That arrangement would have been governed by a separate marketing agreement between

Ironwood Strategic and Worldpay. However, Worldpay (then Vantiv) declined to enter into a

separate marketing agreement with Ironwood Strategic. Thereafter, Ironwood validly terminated the

Marketing Agreement with Worldpay. However, prior to the effective date of termination of the

Marketing Agreement, "new" merchants sold by Ironwood Strategic under the new business model

were, by necessity, placed with Worldpay, but only for processing5. Following termination of the

Worldpay Marketing Agreement, Ironwood Strategic entered into a new agreement with another

processor, where all of Ironwood Strategic's business is now placed and processed. The rebranding

and model shift to Ironwood Strategic has been well received and praised by Ironwood's customers.

Their experiences and other information regarding Ironwood can be accessed by and through the

following      links:     https://youtu.be/dS001pW4iyQ,                https://youtu.be/1PFkpYs2yhw,               and

https://teamironwood.com/.

         11.      After the filing of the Lawsuit, Worldpay made a demand for Ironwood to indemnify

it, based upon certain provisions of the Marketing Agreement. Because Ironwood and Worldpay

(then Vantiv) could not agree upon the meaning and scope of the indemnity provisions of the

Marketing Agreement, they ultimately entered into a separate settlement agreement and mutual

release ("Indemnity Settlement Agreement") that superseded the indemnity provisions of the

Marketing Agreement. The Indemnity Settlement Agreement, an agreement that is critical in this

bankruptcy case, contains a confidentiality provision. As such, the Indemnity Settlement Agreement



         5
           Ironwood internally accounts for the portion of the Worldpay residual that is earned from Ironwood sales and
the portion of the Worldpay residual that is earned from Ironwood Strategic Sales, pursuant to a revenue share agreement
between the two companies.

                                                          -6-
Case 21-10866-JDW         Doc 9     Filed 05/04/21 Entered 05/04/21 13:12:00              Desc Main
                                   Document      Page 7 of 20

is not attached as an exhibit to this Motion, but is separately the subject of the Debtor's Motion to

File Agreement Under Seal and for Other Relief [DK #3]. Because of the referenced confidentiality

provision, the Debtor is reluctant to address the specific terms of the Indemnity Settlement

Agreement in this Motion. However, generally speaking, Ironwood agreed, pursuant to certain

conditions designed to save costs associated with attorneys' fees, to pay Worldpay's accruing

attorneys' fees attributable to its defense of the Lawsuit and agreed to pay any adverse judgment that

may be entered against Vantiv (now known as Worldpay). As it turned out, despite the Indemnity

Settlement Agreement's goal and intent of reducing defense costs through a joint representation of

Ironwood and Worldpay by Ironwood's counsel in the Lawsuit, Worldpay has at all times been

separately represented by BakerHostetler ("Baker") in the Lawsuit. To date, Baker has managed to

accrue attorneys' fees in excess of $2.1 million dollars in defending Vantiv (now Worldpay) in the

class action Lawsuit, in which the District Court has not yet even ruled on the plaintiffs' motion for

class certification.

        12.     Instead of Worldpay paying Baker directly, Worldpay has systematically swept a

monthly amount from Ironwood's residual entitlements. Worldpay made its first unilateral sweep

of Ironwood's monthly residual on May 14, 2019, when it withheld $100,000. Worldpay made the

same $100,000 monthly withdrawal from Ironwood's residual for the next fifteen consecutive

months, except there were at least two months when no residuals were taken by Worldpay. While

Worldpay's withdrawals did not exceed $100,000 in October and November, Worldpay's two most

recent withdrawals, $187,642.19 in March 2021 and $201,093.66 in April 2021, far exceeded the

previous monthly withdrawals of $100,000. Importantly, Ironwood has consistently objected to

Worldpay's unilateral sweep of its residual, as Worldpay's draconian offsets have been devastating

to Ironwood's operation and its ability to grow and remain viable. A copy of correspondence from

Ironwood's counsel to Vantiv's counsel, which is but one example of Ironwood's objection to any

withdrawals from its residual, is attached, incorporated by reference and marked as Exhibit "B”.

                                                 -7-
Case 21-10866-JDW          Doc 9     Filed 05/04/21 Entered 05/04/21 13:12:00             Desc Main
                                    Document      Page 8 of 20

A spreadsheet reflecting all of Worldpay's withdrawals from Ironwood's residual is attached,

incorporated by reference and marked as Exhibit "C".

       13.     In addition to the staggering sum of attorneys' fees Ironwood has been forced to pay

to Baker through Worldpay's monthly unilateral withdrawals from the Ironwood residual, Ironwood

has of course had to pay its own Chicago law firm substantial sums, albeit nowhere near the amount

of Baker's fees, to defend its interests in the class action Lawsuit.

       14.     While all parties await the District Court's decision regarding class certification,

attorneys' fees continue to accrue at an astonishing rate while Ironwood's financial lifeline, the

residual, continues to be mercilessly swept by Worldpay in ever increasing amounts. There is no end

in sight for the Lawsuit. The perceived exposure to all the defendants in the Lawsuit, including the

Debtor, is underscored by, among other factors, mediation having failed on March 16, 2021. The

plaintiffs claim entitlement to billions of dollars in statutory damages under CIPA. The Wang

plaintiffs contend CIPA authorizes fines of $5,000 per violation, even if a call recipient sustains no

actual damages. Meanwhile, Worldpay continues to choke the Debtor's viability by monthly sweeps

of the Debtor's financial lifeline - its residual. As noted, in both March and April 2021, Worldpay

withheld large sums in order to pay Baker's staggering monthly attorneys' fees for defending

Worldpay in the Lawsuit. Specifically, in March 2021, Worldpay swept $187,642.19 from

Ironwood's residual in order to pay Baker's purported February 2021 attorneys' fees. In April 2021,

Worldpay swept $201,093.66 in order to pay Baker's purported March 2021 attorneys' fees.

Worldpay's latest residual sweep, $201,093.66 on April 15, 2021, was made on the heels of a

meeting with Worldpay representatives requested by John and Dee in a good faith effort to work out

an arrangement which would avoid the filing of this case. Given the close proximity of that meeting

and Worldpay's sweep, it's apparent that Worldpay came to the table with no real intent or interest

in reaching a viable resolution to avoid the April 2021 sweep, but to simply pacify Ironwood's

owners' request, while affording Worldpay the opportunity of another sweep of the Debtor's money.

                                                  -8-
Case 21-10866-JDW           Doc 9     Filed 05/04/21 Entered 05/04/21 13:12:00            Desc Main
                                     Document      Page 9 of 20

To illustrate the devastating impact of the residual sweeps being made by Worldpay, Ironwood's total

net residual for March 2021, was $187,642.19, every cent of which was withheld by Worldpay,

leaving Ironwood with no residual income from its Worldpay residual for that month. In April 2021,

Ironwood's net residual, absent a Worldpay offset, was $309,746.24, of which $201,093.66 was

withheld by Worldpay, leaving Ironwood but $108,652.58 from its Worldpay residual income, an

amount that is simply insufficient to continue to sustain its business operation in the future.

       15.        But for these events, Ironwood would have no reason to seek this Court's safe harbor

at this time. However, without this Court's relief and statutory tool kit that can limit or stop

Worldpay's relentless raid of corporate earnings, Ironwood will be unable to keep its doors open and

make payroll for its many employees. Thus, Worldpay's actions and the ongoing Lawsuit literally

jeopardize the financial lives of many families. As such, Ironwood has nowhere else to turn other

than to seek this Court's protection and intervention to save an otherwise thriving and viable industry

in North Mississippi…not to mention John's and Dee's vision of something that is sustaining for

other families.

         The Debtor’s Secured Debt in Connection with the Use of Cash Collateral

       16.        Prior to the filing of the Petition, the Debtor borrowed money from BankPlus (the

“Lender”). The Lender apparently received liens and security interests in and upon the Debtor’s

accounts, account proceeds and (perhaps) contract rights as well as other items of collateral (the

“Collateral”). For purposes of the Motion, the Debtor assumes that BankPlus is a properly perfected

secured creditor in and to accounts, accounts receivable, account proceeds, contract

rights/receivables and cash generated from the collection of those items of Collateral. However, the

Debtor reserves the right to review and examine the documents and the transaction history with

BankPlus to determine, at a later date, if it is a properly perfected secured creditor.

       17.        In addition, as previously stated, Worldpay has been directing the payment of

residuals away from the Debtor to itself, acting apparently under an agreement that was entered pre-

                                                   -9-
Case 21-10866-JDW          Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00                 Desc Main
                                   Document     Page 10 of 20

petition. Morever, Worldpay and BankPlus have entered into an inter-creditor agreement whereby

BankPlus purportedly subordinated its security interest in accounts, and the cash proceeds thereof,

to claims of Worldpay.

        18.     Worldpay may assert that it has an interest in cash collateral, or, in the alternative, it

may assert that it has an interest in property of the estate which “trumps” the purported secured

claims of BankPlus. In either event, Debtor seeks authority of the Court to use cash collateral and/or

property of the estate (that is cash) pursuant to the Motion.

        19.     Debtor seeks to retain its cash management system for the purposes of this bankruptcy

case and will be filing a motion to accomplish that request shortly.

                        Adequate Protection and Uses of Cash Collateral

        20.     Debtor is in urgent need of the use of cash collateral (assuming the cash Debtor

receives post-petition is cash collateral of some party or parties) or, in the alternative, Debtor is in

urgent need of the use of cash/property of the estate in order to pay its operating expenses, payroll

and other costs of operation. Attached, incorporated by reference and marked as Exhibit “D”, is a

budget from May 3, 2021, through August 27, 2021. The expense items of the budget are for

absolutely essential costs to provide operating expenses, payroll and other expenses and to prevent

irreparable harm through its revenue and expense sharing and allocation arrangements. The

automatic stay protects the residuals from further diversion by Worldpay.

        21.     Debtor is informed and believes, and on information and belief alleges, that BankPlus

holds additional collateral in addition to the Collateral pledged to it by the Debtor. As a result, the

Debtor proposes to provide adequate protection to the Lender by continuing to remain in business,

create accounts receivable and collect accounts receivable, and operating in the ordinary course of

business. As adequate protection, the Debtor proposes to grant post-petition liens to the Lender upon

the same Collateral that it held security interests in before this case was filed. As further adequate

protection, for the Lender, to the extent of any diminution of the value of the Collateral from and

                                                  -10-
Case 21-10866-JDW           Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00                Desc Main
                                    Document     Page 11 of 20

after the Petition Date for the Debtor’s use thereof, the Lender shall receive a replacement first

priority perfected security interest pursuant to § 361(2) of the Bankruptcy Code in all collateral

generated post petition as to which the Lender held properly perfected liens and security interests on

the Petition Date and to the extent that such stay, use, sale, lease or grant results in a decrease of the

value of such entity’s interest in such property from the Petition Date.

          22.   The Debtor believes the value of the Collateral, and other “non-Debtor” collateral,

pledged to the Lender exceeds the amount of the Lender’s indebtedness, under current conditions.

The Lender’s equity cushion in the entirety of all its collateral also provides the Lender with

adequate protection, in the interim, while the Debtor and the Lender negotiate possible post-petition

financing.

          23.   With respect to the interests of Worldpay, Debtor intends to reject the agreement

under which Worldpay asserts its right to divert the residuals from the Debtor to Worldpay. In the

meantime, whatever interest Worldpay may have in cash collateral/cash, is adequately protected by

the Debtor’s continuing to remain in business, to collect the residuals and to operate in the ordinary

course.     To the extent Worldpay holds claims and interests in and to the Debtor’s cash

collateral/cash, the value of its interest will be maintained by the Debtor’s remaining in business and

utilizing cash collateral/cash to operate its business.

                                    Argument and Authorization

          24.   The Debtor is unable in the ordinary course of business or otherwise, to obtain

unsecured credit allowable pursuant to section 503(b)(1) of the Bankruptcy Code as an

administrative expense pursuant to sections 363 or 364(a) or (b) of the Bankruptcy Code in an

amount necessary for the maintenance and preservation of assets and operation of business, or

secured indebtedness pursuant to section 364(c) of the Bankruptcy Code.

          25.   Good cause exists for the entry of an order granting the Motion. Among other things,

entry of an Order will minimize the disruption of the operation of the existing business, will maintain

                                                   -11-
Case 21-10866-JDW          Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00                Desc Main
                                   Document     Page 12 of 20

the value of the Debtor’s Collateral, and is in the best interests of the Debtor, its creditors and other

parties-in-interest.

        26.     The terms of the use of cash collateral outlined herein are for reasonably equivalent

value and fair consideration.

        27.     A debtor’s use of property of the estate is governed by Bankruptcy Code 363.

Section 363(c)(1) provides that a debtor-in-possession may use property of the estate in the ordinary

course of business without notice or a hearing. 11 U.S.C. § 363(c)(1), Section 363(c)(2), however,

permits a debtor-in-possession to use, sell or lease “cash collateral” under subsection (c)(1) only if

the entity with an interest in the cash collateral consents or the Court authorizes such use. 11 U.S.C.

§ 363(c)(2). Debtor has sought consensual use of cash collateral but has not yet received a final

response. Whether such use may be authorized by a court depends on whether there is adequate

protection of the entity's interest in the cash collateral. Section 361 of the Bankruptcy Code does not

provide a definition of adequate protection. However, it is clear that under case law considering

adequate protection in similar circumstances, the Lender is adequately protected in this case.

        28.     The Bankruptcy Code protects a secured creditor only to the extent that a debtor’s use

of the collateral will result in a decrease in “the value of such entity's interest in such property.”

11 U.S.C. §§ 361, 363(e); see United Savs. Ass 'n v. Timbers of lnwood Forest Ass'n Ltd., 484 U.S.

365, 369-73, 108 S. Ct. 626 (1988) (“Timbers”) (Supreme Court holds that the “interest in property”

entitled to protection is “the value of the collateral, as of the time of the commencement of the

bankruptcy case” that secures such claim). See also Orix Credit Alliance, Inc. v. Delta Resources,

Inc. (In re Delta Resources, Inc.) 54 F.3d 722, 730 (11th Cir.). cert. denied 116 S. Ct. 488 (1995).

Here, the interests of the Lender are adequately protected by the agreement to use cash collateral that

is only devoted to the needs of the Debtor, maintenance of the status quo with respect to the

Collateral and the Lender’s equity cushion therein.



                                                  -12-
Case 21-10866-JDW            Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00               Desc Main
                                     Document     Page 13 of 20

        29.     In addition, the Lender is adequately protected by the Debtor’s maintaining the value

of the existing business as much as is possible, which will preserve the value of the collateral

securing the claims of the Lender. Similarly, whatever interest Worldpay has in cash collateral/cash

will be adequately protected (or maintained) by the Debtor’s maintaining the value of the existing

business as much as possible, which will preserve value throughout, including in cash

collateral/cash.

        30.     The orderly continuation of the business will help to preserve the value of the

enterprise and its assets.

        31.     Applying the foregoing, courts have often allowed the use of cash collateral where

such use would enhance or preserve the debtor’s reorganization value. Thus, for example, in Stein

v. United States Farmers Home Administration (In re Stein), 19 B.R. 458 (Bankr. E.D. Pa. 1982),

the court allowed a debtor to use cash collateral where the secured party was undersecured, finding

that the use of cash collateral was necessary to the continued operations of the debtor and the

creditor's “secured position can only be enhanced by the continued operation of the [debtor's

business]”. Id. At 19 B.R. 460; see also Dynaco, 162 B.R. at 396 (finding that the alternative to the

debtor's use of cash collateral, a forced termination of his business, would doom reorganization and

any chance to maximize value for all creditors): In re Karl A. Neise, Inc., 16 B.R. 600, 602 (Bankr.

S.D. Fla. 1981) (marginally secured creditor adequately protected by lien on post-petition property

acquired by debtor; the debtor can use cash collateral “in the normal operation of their business”).

        32.     If the Debtor is denied the use of cash collateral, in all likelihood it will be forced to

make drastic decisions regarding the closing of operations. Such a cessation, even temporarily,

would cause the Debtor significant losses with respect to the value of its assets. It may also result

in a forced liquidation of all of the Debtor’s assets, and a consequent loss to creditors of value. The

Debtor’s assets (especially its accounts receivable) would be worth substantially less in a forced

liquidation setting.

                                                  -13-
Case 21-10866-JDW   Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00   Desc Main
                            Document     Page 14 of 20
Case 21-10866-JDW   Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00   Desc Main
                            Document     Page 15 of 20
Case 21-10866-JDW    Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00   Desc Main
                             Document     Page 16 of 20



                IN THE UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

IN RE:      IRONWOOD FINANCIAL, LLC                                 CHAPTER 11
            Debtor                                        CASE NO. 21-10866-JDW




                         EXHIBIT “A”

         EXHIBIT “A” IS BEING FILED UNDER SEAL AND IS NOT ATTACHED HERE.
Case 21-10866-JDW   Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00   Desc Main
                            Document     Page 17 of 20




                               EXHIBIT "B"
Case 21-10866-JDW            Doc 9       Filed 05/04/21 Entered 05/04/21 13:12:00                                    Desc Main
                                        Document     Page 18 of 20


       Activity Month Payment MonthGross Residual Fee Rebates and o/ adjustments Net Residual    Invoice Date Legal Witheld Amount Received
                Apr-19     May-19     324,180.20                         3,504.31  320,675.89       5/15/2019 100,000.00        220,675.89
                May-19      Jun-19    333,359.12                           896.16  332,462.96       6/17/2019 100,000.00        232,462.96
                 Jun-19      Jul-19   304,748.54                           261.96  304,486.58       7/16/2019 100,000.00        204,486.58
                  Jul-19    Aug-19    293,551.40                           166.53  293,384.87       8/15/2019 100,000.00        193,384.87
                Aug-19      Sep-19    307,755.20                           367.11  307,388.09       9/17/2019 100,000.00        207,388.09
                Sep-19      Oct-19    275,250.50                           752.01  274,498.49      10/16/2019 100,000.00        174,498.49
                Oct-19      Nov-19    268,189.28                         1,229.43  266,959.85      11/15/2019 100,000.00        166,959.85
                Nov-19      Dec-19    253,894.25                           326.00  253,568.25      12/17/2019 100,000.00        153,568.25
                Dec-19      Jan-20    250,360.37                           817.43  249,542.94       1/15/2020 100,000.00        149,542.94
                 Jan-20     Feb-20    241,080.72                           495.56  240,585.16       2/17/2020 100,000.00        140,585.16
                Feb-20      Mar-20    236,004.26                           296.15  235,708.11       3/17/2020 100,000.00        135,708.11
                Mar-20      Apr-20    312,764.66                           143.99  312,620.67       4/14/2020 100,000.00        212,620.67
                Apr-20     May-20     182,932.99                         1,022.80  181,910.19       5/14/2020 100,000.00         81,910.19
                May-20      Jun-20    223,527.68                         1,262.09  222,265.59       6/16/2020 100,000.00        122,265.59
                 Jun-20      Jul-20   241,043.83                           427.97  240,615.86       7/14/2020 100,000.00        140,615.86
                  Jul-20    Aug-20    239,382.48                           359.61  239,022.87       8/14/2020 100,000.00        139,022.87
                Aug-20      Sep-20    237,815.97                           381.79  237,434.18       9/15/2020    20,610.63      216,823.55
                Sep-20      Oct-20    219,169.62                           352.61  218,817.01                           -       218,817.01
                Oct-20      Nov-20    223,923.68                         2,543.62  221,380.06      11/16/2020    22,120.03      199,260.03
                Nov-20      Dec-20    211,371.69                         1,123.22  210,248.47      12/15/2020    63,903.53      146,344.94
                Dec-20      Jan-21    199,572.57                           835.85  198,736.72                           -       198,736.72
                 Jan-21     Feb-21    199,220.76                           249.00  198,971.76       2/16/2021    61,838.00      137,133.76
                Feb-21      Mar-21    188,546.47                           904.28  187,642.19       3/16/2021 187,642.19               -
                Mar-21      Apr-21    309,785.24                            39.00  309,746.24       4/14/2021 201,093.66        108,652.58

       Totals                       6,077,431.48                      18,758.48   6,058,673.00                2,157,208.04    3,901,464.96




                                                       EXHIBIT "C"
                              Case 21-10866-JDW                             Doc 9        Filed 05/04/21 Entered 05/04/21 13:12:00                                     Desc Main
                                                                                        Document     Page 19 of 20

Ironwood Financial LLC

Weekly Budget                                                                                                    Ironwood Holdings Overhead Allocations


                                         Commissions     Equipment
                         Net Revenue     Expense         Expense           Payroll Expenses   Health Insurance   Insurance        Accounting        Rent      Other Overhead           Weekly Cash          Net Cash
May 3‐7                                                   $          500                                                                                                               $              (500) $           (500)
May 10‐14                                                 $          500   $         18,338                                                                                            $           (18,838) $        (19,338)
May 17‐21                $     190,000                    $          500                                                                                                               $           189,500 $         170,162
May 24‐28                                $       8,000    $          500   $         43,596 $            3,925 $             1,275 $           1,500 $     806 $               7,201   $           (66,804) $        103,359
May 31‐Jun 4                                              $          500                                                                                                               $              (500) $        102,859
Jun 7‐11                                                  $          500   $         18,338                                                                                            $           (18,838) $         84,021
Jun 14‐18                $     185,000                    $          500                                                                                                               $           184,500 $         268,521
Jun 21‐25                                $       8,000    $          500   $         43,596 $            3,925 $             1,275 $           1,500 $     806 $               7,201   $           (66,804) $        201,717
Jun 28‐Jul 2                                              $          500                                                                                                               $              (500) $        201,217
Jul 5‐9                                                   $          500                                                                                                               $              (500) $        200,717
Jul 12‐16                                                 $          500   $         18,338                                                                                            $           (18,838) $        181,880
Jul 19‐23                $     180,000                    $          500                                                                                                               $           179,500 $         361,380
Jul 26‐30                                $       8,000    $          500   $         43,596 $            3,925 $             1,275 $           1,500 $     806 $               7,201   $           (66,804) $        294,576
Aug 2‐6                                                   $          500                                                                                                               $              (500) $        294,076
Aug 9‐13                                                  $          500   $         18,338                                                                                            $           (18,838) $        275,239
Aug 16‐20                $     200,000                    $          500                                                                                                               $           199,500 $         474,739
Aug 23‐27                                $       8,000    $          500   $         43,596 $            3,925 $             1,275 $           1,500 $     806 $               7,201   $           (66,804) $        407,935




                                                                                                        EXHIBIT "D"
                               Case 21-10866-JDW   Doc 9    Filed 05/04/21 Entered 05/04/21 13:12:00                   Desc Main
                                                           Document     Page 20 of 20

Expense                                              Monthy Allocation        Weekly Allocation
Owner's Salaries                                     $            25,258.33   $               5,816.06 once at end
Customer Services                                    $             5,683.93   $               1,308.80 twice
Admin Salaries                                       $             4,397.92   $               1,012.68 twice
Management Salaries                                  $            17,012.50   $               3,917.35 twice
Other Payroll                                        $               400.00   $                    92.11
PTO                                                  $               450.00   $                   103.62 twice
Payroll Taxes                                        $             4,365.43   $               1,005.20 twice
Health Insurance                                     $             3,925.00   $                   903.78 once at beg
Accounting                                           $             1,500.00   $                   345.39
Bank Charges                                         $                50.00   $                    11.51
Dues                                                 $               240.00   $                    55.26
Fuel                                                 $                  ‐     $                      -
Health Insurance                                     $                  ‐     $                      -
Information Tech                                     $               750.00   $                   172.70
Directors & Officers                                 $               293.38   $                    67.55
E&O/ Cyber                                           $               472.79   $                   108.87
General Liability & Umbrella                         $                81.84   $                    18.84
Workers Comp Insurance                               $               325.00   $                    74.84
Insurance - Other                                    $               102.19   $                    23.53
IRIS                                                 $             1,157.50   $                   266.53
Maintenance                                          $               175.00   $                    40.30
Meals and Ent                                        $             1,350.00   $                   310.86
Office Expenses                                      $               295.00   $                    67.93
Postage                                              $                15.43   $                     3.55
Rent                                                 $               806.28   $                   185.66 All at beginning
Subscriptions                                        $               595.00   $                   137.01
Telephone                                            $             1,025.00   $                   236.02
Travel                                               $             1,422.85   $                   327.63
Utilities                                            $               125.48   $                    28.89
Total                                                $            72,275.85   $              16,642.46
